PER CURIAM.
There was no error in sustaining the demurrer of the plaintiff to the defendant’s second plea, in which said plea the defendant set up that at the time of the alleged injury complained of in the declaration it had been and was enjoined from operating and repairing its plant and poles and wires, because said plea does not aver that at the time of the alleged injury the defendant was not in fact operating and managing said plant, poles, and wires. We find no error in the rulings of the court, in the admissions of evidence, nor in the instructions to the jury as to the measure of damages. The judgment is affirmed.